Citation Nr: 1209713	
Decision Date: 03/15/12    Archive Date: 03/28/12

DOCKET NO.  08-33 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 2001 to August 2004.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which granted service connection for dysthymic disorder, evaluated as 30 percent disabling, from March 10, 2006.  An August 2008 rating decision found clear and unmistakable error in the evaluation of the Veteran's disability.  It assigned a temporary 100 percent evaluation from March 10, 2006, based on a VA hospitalization, and a 30 percent evaluation from July 1, 2006.

The RO in Wichita, Kansas, has jurisdiction of the Veteran's claims file.  


FINDING OF FACT

Throughout the rating period on appeal, there has been no demonstration by competent clinical, or competent and credible lay, evidence of record that the Veteran's dysthymic disorder has resulted in speech intermittently illogical, obscure, or irrelevant; near-continuous panic affecting the ability to function independently and effectively; impaired impulse control; and inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for a 50 percent initial evaluation, but not higher, for dysthymic disorder have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9433 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

Here the Veteran is appealing the initial rating assignment as to his dysthymic disorder.  In this regard, because the September 2006 rating decision granted the Veteran's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  A September 2008 statement of the case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formula for all possible schedular ratings under the diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to Assist

The record contains the Veteran's service treatment records, VA and private post-service medical records, and the Veteran's statements in support of his claim.  The Board has carefully reviewed the evidence and concludes that there has been no identification of further available evidence not already of record.  

The appellant was afforded VA examinations in June 2007 and May 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA reports obtained in this case are more than adequate, as they were predicated on a reading of the Veteran's claims file.  They consider all of the pertinent evidence of record, to include the statements of the Veteran and/or the current examination results, and provide clinical findings which are pertinent to the criteria applicable for rating the Veteran's disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant appeal is from the initial rating assigned with the grant of service connection, the possibility of "staged" ratings for separate periods during the appeal period, based on the facts found, must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's dysthymic disorder is evaluated under Diagnostic Code 9433.  The Rating Schedule provides that a 50 percent evaluation for dysthymic disorder is warranted by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Diagnostic Code 9433.

A 70 percent evaluation for dysthymic disorder is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities: speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Diagnostic Code 9433.

The Veteran contends that his dysthymic disorder warrants an initial evaluation in excess of 30 percent.  In September 2011 correspondence, the Veteran's representative related that the Veteran believed he was entitled to a 50 percent evaluation for dysthymic disorder, but not higher.  

Private treatment records show that the Veteran was treated in 2009 after he accidentally took 2 morphine tablets instead of oxycodone.  He was diagnosed with Axis I alcohol dependence, opioid abuse, dysthymic disorder and rule out major depression.  His current Axis V GAF score was 52.  In this regard, the Board notes that rating decisions dated in July 2009, July 2010 and April 2011 denied the Veteran service connection for PTSD, and a July 2010 VA memorandum makes a formal finding that verifiable stressor information was unavailable.  Private treatment records dated in 2009 reflect that the Veteran was a Shriner and socialized with other Shriners.  

VA psychiatric treatment records reflect treatment for dysthymic disorder during the appeal period.  A June 2006 VA discharge summary provides that the Veteran presented to the psychiatric clinic after a private hospitalization after a suicide attempt.  The Axis I diagnosis was alcohol dependence, episodic; history of panic disorder with agoraphobia, and history of depression.  The GAF score was 60 at discharge.  The Veteran was homeless and without work.  

VA treatment records dated in 2009 show GAF scores that ranged from 55 to 62.  In January 2011, the Veteran was hospitalized overnight for alcohol detox protocol.  In March 2011, he was hospitalized for three days for alcohol intoxication.  

The report of the June 2007 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The report provides that the Veteran had worked at the same job, in housekeeping at the Sheridan VA, since June 2006.  He said that he missed work about 30 percent of the time.  On mental status examination, the Veteran had no deficits of hygiene.  His affect was full and covered an appropriate level of emotional expression.  His thought processes were logically associated.  There was grandiosity evident in his thought processes but it was not significant enough to be called delusional.  He reported suicidal thoughts periodically every month.  He reported attempting suicide in February 2006 by overdosing on Zoloft and alcohol.  He denied homicidal ideation.  He reported a good memory, and completed three words at five minutes with distraction very easily.  His concentration was excellent and he had no difficulties with serial sevens.  He described two minor panic attacks a week.  He reported very good sleep with the use of Seroquel and an excellent appetite.  

The Axis I diagnosis was dysthymia; panic disorder without agoraphobia, mild; and alcohol abuse.  The Axis V GAF score was 61, which was meant to describe the Veteran's dysthymia.  The examiner stated that the Veteran had mild symptoms, but generally functioned fairly well.  He was exercising three times a week and socializing at least every other week.  He had some mildly depressed mood and some irritability.  The examiner stated that the Veteran had personality characteristics that compromised his success, that were separate from his dysthymia.  The dysthymia did mildly impair his success and mildly impaired his psychosocial functioning.  It was not significant enough to make him unemployable.  It might intermittently cause him difficulties at work, given has irritability and low energy or dysphoric mood.  

The report of the May 2011 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The report notes that the April 2011 rating decision confirmed that the Veteran was never deployed overseas, despite the multiple reports of this he gave throughout his VA and non-VA records.  The report provides that the Veteran lived with his current girlfriend.  

On examination, the Veteran was clean and neatly groomed.  Speech was unremarkable and spontaneous.  Affect was flat and inappropriate.  The Veteran's attention was intact, and he was able to do serial 7s.  He was unable to spell a word forward and backward.  He was oriented to person, time and place.  His thought processes were intact for a short period of time then became tangential.  He had grandiosity that was not bizarre, but served to protect a fragile self-esteem from feelings of failure.  His grandiose delusions were persistent, and the Veteran did not understand the outcome of behavior.  He did understand that he had a problem.  The Veteran did have chronic sleep problems.  He had no inappropriate behavior or obsessive or ritualistic behavior.  The Veteran did have suicidal and homicidal thoughts but denied current thoughts, plans or intents to kill himself or others.  The Veteran did not interpret proverbs appropriately, and he had poor impulse control with episodes of violence.  His recent and remote memory was mildly impaired, but immediate memory was normal.  The Veteran was currently unemployed.  He explained that he had quit his job at VA before he was fired.  He stated that when shopping, he preferred to "get in and get out."  He did not trust people much and did not like being around strangers.  

The Veteran's Axis I diagnosis was dysthymic disorder (already service-connected for); alcohol dependence, early remission, not considered service-connected; alcohol induced mood disorder (appears to be source of bipolar symptoms), mostly in remission after one month's abstinence from alcohol; anxiety disorder NOS, suspect that this is related to the anxiety experienced by those with schizophrenic related disorders; and psychotic disability NOS (atypical psychosis) with prominent features of flattened affect, thought disorder, delusions of a grandiose nature, lack of motivation, very unstable sense of self, impaired judgment and impulse control, irritability.  

The examiner stated that the features of the Veteran's dysthymia and atypical psychosis appeared to be intimately linked, and she believed that this explained why his dysthymia was so much more impairing than would be expected for this disorder alone.  

The Axis V GAF score was currently 50.  The examiner noted that although the most recent C&P report in 2007 gave a GAF score of 61, the Veteran's GAF scores in VA treatment records from 2006 to 2011 were pretty consistently in the 50s, which she agreed with.  

The examiner also stated that the Veteran was "actually quite mentally ill."  His social anxiety and dysthymia indentified in the Navy had since evolved into an atypical psychotic disorder that was closely connected to his dysthymia.  The Veteran would become depressed when any awareness as to the depths of his mental illness and dysfunction threatened to breakthrough.  He was also prone to become depressed when his fragile ego (in the ego functioning sense) was overwhelmed by stress and he then emotionally shut down and could hardly get our of bed.  She stated that she was not disputing the dysthymia diagnosis, but in fact saw the dysthymia as intimately linked with the Veteran's atypical psychotic disorder.  The Veteran came across as a narcissistic with his grandiosity, but underneath that was a psychotic person who was delusional and had much lower general functioning (even when not under stress) than would be expected with a personality disorder alone.  

The examiner stated that the Veteran did not have total occupational and social impairment due to mental disorder signs and symptoms.  The Veteran's judgment was seriously impaired at times because of disruptions in reality testing, and distorted perceptions of self and others, which led to wrong conclusions and poor decisions.  Thinking was very illogical at times, with many example of circumstantial and tangential speech in his record.  

The examiner stated that the Veteran did have reduced reliability and productivity due to mental disorder symptoms.  She stated that the Veteran's dysthymia was intimately connected to an atypical psychotic disorder, that resulted in reduced reliability and productivity in his occupational functioning due to persistent disturbance of mood and motivation and flattening of affect, periods of illogical and/or tangential speech, and difficulties establishing and maintaining social and work relationships, although the Veteran had learned how to out up a facade of normalcy for a period of time.  He also exhibited a persistent pattern of impaired judgment and poor impulse control, and demonstrated impaired abstracting ability.  He had lost his ability to maintain a job at VA in housekeeping, even though the job appeared to have been quite low stress and pretty flexible with time off.  

The Board finds that the foregoing records support entitlement to a 50 percent initial evaluation for dysthymic disorder, throughout the rating period on appeal.  They document that the Veteran' dysthymic disorder, and the atypical psychosis with which it is intimately related, results in occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Diagnostic Code 9433.

The Board also finds, however, that the preponderance of the evidence is against entitlement to an initial schedular evaluation in excess of 50 percent for dysthymic disorder, at any time during the rating period on appeal.  The foregoing records show that the Veteran does not have such symptoms as speech intermittently illogical, obscure, or irrelevant; near-continuous panic affecting the ability to function independently and effectively; impaired impulse control; and inability to establish and maintain effective relationships, so as to warrant the next higher 70 percent evaluation.  Diagnostic Code 9411.  

In this regard, the Board observes that the Veteran does have a girlfriend with whom he lives, is a Shriner and does socialize with them, and was not fired from his job with VA.  The VA hospitalizations in 2011 were to treat the Veteran for alcohol intoxication, not his service-connected dysthymic disorder.  Although the Veteran attempted suicide prior to the effective date of his grant of service connection, and has reported suicidal and homicidal ideation, in May 2011 he denied current thoughts, plans or intents to kill himself or others.  The May 2011 VA report describes the Veteran's disability in language that tracks the criteria for a 50 percent evaluation under Diagnostic Code 9433.  See May 2011 VA Examination Report at p. 16.  The report also notes that the Veteran had no inappropriate behavior or obsessive or ritualistic behavior.  The Veteran was clean and neatly groomed, and his speech was unremarkable and spontaneous.  His judgment was seriously impaired only at times, and his thinking was illogical only at times.  

The Veteran's GAF scores, ranging from 50 to 62 during the appeal period, do not show that his symptoms of dysthymic disorder support a 70 percent initial evaluation.  By definition, the GAF scale considers psychological, social and occupational functioning on a hypothetical continuum of mental health-illness, and does not include impairment in functioning due to physical (or environmental) limitations.  AMERICAN PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) [hereinafter DSM- IV]; 38 C.F.R. § 4.125 (2011).  According to the GAF Scale, a score of between 61 and 70 represents some mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score between 51 and 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) (emphasis in original).  A score between 41 and 50 represents serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  (emphasis in original).  DSM-IV at 32; 38 C.F.R. § 4.125.

Thus, the GAF scores show that the Veteran's dysthymic disorder has resulted primarily in mild to moderate symptoms.  The Board finds it significant that, while the May 2011 VA examination report provides a GAF score of 50, the examiner also specified that she agreed with the GAF scores in the VA treatment records, which she noted were pretty consistently in the 50s range.   

The Board is aware of the Veteran's complaints regarding dysthymic disorder.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Veteran is accordingly competent to report observable symptoms, but is not competent to provide an opinion requiring medical knowledge or a clinical examination by a medical professional, such as an opinion addressing whether a service-connected disability satisfies diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his service-connected disability warrants a 70 percent initial evaluation.  Further, he has described no observable symptoms that satisfy the criteria for a 70 percent initial evaluation.  

With respect to an extraschedular evaluation, 38 C.F.R. § 3.321(b)(1) provides that ratings are to be based as far as practicable upon the average impairment of earning capacity.  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  However, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  If so, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

In the present case, there is no indication in the objective record that the schedular rating criteria are inadequate to rate the Veteran's dysthymic disorder.  There is no suggestion that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology.  There has been no demonstration of an exceptional or unusual disability picture, to include marked interference with employment or frequent periods of hospitalization, so as to render impractical the application of the regular schedular standards.  The Veteran has been assigned a temporary 100 percent evaluation for the 2006 hospitalization.  Therefore, the Veteran's disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.

In sum, the medical evidence demonstrates that the Veteran is entitled to an initial evaluation of 50 percent, but not higher, for dysthymic disorder throughout the rating period on appeal.  As the preponderance of the evidence is against an initial evaluation in excess of 50 percent, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki,  22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him totally unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.




ORDER

A 50 percent initial evaluation, but not higher, is granted for dysthymic disorder, subject to the rules and regulations governing the award of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


